Citation Nr: 1427237	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  07-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, variously claimed as recurring cysts.  

2.  Entitlement to a disability rating in excess of 10 percent prior to June 18, 2007, a disability rating in excess of 30 percent prior to May 22, 2012, and a disability rating in excess of 70 percent from May 22, 2012, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2006 rating decision denied a rating in excess of 10 percent for PTSD and the September 2006 rating decision denied service connection for speech and breathing disorders, and muscle pain, and declined to reopen previously denied claims for service connection for a sleep disorder and cysts.  The Veteran submitted a timely notice of disagreement (NOD) with the RO's determinations regarding an increased rating for PTSD in May 2006 and a timely NOD regarding the denial of service connection for breathing and sleep problems, muscle pain, and cysts in November 2006.

However, in an April 2007 signed statement, following an April 2007 informal hearing with a RO Decision Review Officer, the Veteran through his representative, withdrew his claims for service connection for breathing problems and muscle pain, and requested to include his sleep problems with his increased rating claim for PTSD.

Then, in an October 2007 rating decision, the RO granted a 30 percent rating for the Veteran's service-connected PTSD, effective June 18, 2007.  The October 2007 statement of the case (SOC) included a claim for an effective date prior to June 18, 2007, for the award of a 30 percent rating for PTSD along with the claim for an increased rating for PTSD, to which the Veteran submitted a timely substantive appeal in October 2007, which was also his substantive appeal for his skin disorder claim.

In September 2011, the Board reopened and remanded the claim for entitlement to service connection for a skin condition and remanded the claim for an increased rating for PTSD for additional development.  The Board also found that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the matter for development.  In November 2012, the RO granted a 70 percent rating for PTSD, effective May 22, 2012.  Since the granted increases for the Veteran's service-connected PTSD do not constitute a full grant of the benefits sought for the time periods currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). The RO also granted entitlement to TDIU, effective April 12, 2010.  As such, that claim is no longer before the Board.  In December 2013, the Board remanded the Veteran's claims for further development and the case has been returned to the Board.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to a disability rating in excess of 10 percent prior to June 18, 2007, a disability rating in excess of 30 percent prior to May 22, 2012, and a disability rating in excess of 70 percent from May 22, 2012, for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's skin disorder, variously claimed as recurring cysts, preexisted service, and clear and unmistakable evidence demonstrates that the skin disorder was not aggravated by service.






CONCLUSION OF LAW

Entitlement to service connection for a skin disorder, variously claimed as recurring cysts, is not warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R.           §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With regard to the Veteran's claim for entitlement to service connection for a skin disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in a July 2006 letter, prior to the September 2006 rating decision on appeal.  This letter explained why the Veteran's claim was previously denied and what evidence must be submitted to reopen the Veteran's claim.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim for entitlement to service connection for a skin disorder.  

Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's service treatment records (STRs), VA treatment records and adequately identified private treatment records with the claims file.  The December 2013 Board remand directed that outstanding VA treatment records be obtained and pursuant to this remand, VA treatment records from March 2011 to December 2013 were obtained.   In relation to VA treatment records, as discussed in the remand section below, there is a gap of missing VA treatment records.  The Veteran has a current diagnosis for a skin disorder and the critical issue for the Veteran's skin disorder claim is its relation to service.  As such, the Board can address the merits of the Veteran's claim without the VA treatment records.  

The evidence of record suggests that the Veteran has been in receipt of some type of Social Security Administration (SSA) income and the RO attempted to obtain records from the SSA in March 2012, but was notified in a March 2012 response that SSA could not send the requested medical records, as the records had been destroyed.  The Board notes that on the Veteran's October 2001 claim, he indicated that he received disability benefits from the Office of Workers' Compensation (OWCP) for rheumatoid arthritis.  While there are no records available from the OWCP, as the Veteran has indicated that any such disability benefits are for a condition other than a skin disorder, the Board can address the merits of the Veteran's claim without those records.  Therefore, the Board finds that VA has satisfied its duty to assist with the procurement of records and that there has been substantial compliance with the December 2013 Board remand with respect to VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the Veteran's claim for entitlement to service connection for a skin disorder, the Veteran was provided with a VA examination in May 2012, and VA medical opinions were obtained in December 2012 (with February 2013 addendum) and March 2014.  The May 2012 VA examination report noted that the examiner was not given the claims file.  Because pertinent records were not reviewed, this examination is inadequate.  The December 2012 medical opinion indicated that it was less likely than not that the Veteran's skin disorder developed in service, as it preexisted service and the February 2013 addendum indicated that it was less likely than not that the Veteran's preexisting skin disorder was aggravated by service.  In the December 2013 Board remand, the Board found the December 2012 medical opinion to be inadequate because it did use the correct standard of "clearly and unmistakably" with respect to a condition preexisting service.  As such, the Board remanded the Veteran's claim for a medical opinion that clarified whether the Veteran's skin disorder clearly and unmistakably preexisted service and if so, whether the skin disorder clearly and unmistakably was not aggravated by service.  Pursuant to the Board's remand directives, a March 2014 medical opinion was provided that addressed the Board's questions and included an adequate rationale for the conclusions provided.  As such, the Board finds that there was substantial compliance with the December 2013 Board remand and finds the March 2014 VA medical opinion to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).
Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Analysis 

The Veteran seeks entitlement to service connection for a skin disorder.  In a June 2008 VA dermatology treatment note, the Veteran complained of a lesion on his chest and reported that he has had "similar flares for many years" and a note indicated approximately 40 years.  At an April 2010 VA diabetes examination, the Veteran reported cysts developing on his chest since 1967.  The June 2008 VA treatment note included an assessment of furunculosis.  Furunculosis is defined as "persistent sequential occurrence of furuncles" and furuncles are also called boils.  Dorland's Illustrated Medical Dictionary 751 (32nd ed. 2012).  As such, the Veteran has a current disability, specifically a skin disorder.          

The Veteran's August 1966 entrance examination report noted the skin to be normal and did not note any defects.  On the accompanying August 1966 Report of Medical History, the Veteran marked "yes" that he ever had or had now boils.  In the comments section, the examiner noted occasional boils.  The Veteran's September 1968 separation examination report noted the skin to be normal and did not note any defects.  On the accompanying September 1968 Report of Medical History, the Veteran marked "yes" that he ever had or had now boils.  In the comments section, the examiner noted that Veteran's responses were reviewed and that they were "found to be of no clinical significance".  

As discussed above, no preexisting condition with respect to the Veteran's skin was noted on the Veteran's August 1966 entrance examination report.  While the Veteran reported a skin disorder, specifically boils, the examiner noted in the August 1966 entrance examination report the skin to be normal and did not note any defects.  As the skin disorder was not noted on the examination report, the Board finds that the presumption of soundness applies in this case, unless rebutted with clear and unmistakable evidence that the Veteran's skin condition preexisted service, and clear and unmistakable evidence that Veteran's skin condition was not aggravated by service.  See 38 C.F.R. § 3.304(b) (2013).  

The Board notes that a presumption of soundness analysis is appropriate only when the claimed disorder manifested during active service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  As will be discussed further below, there is no evidence in the STRs of the Veteran's skin condition manifesting during service.  However, based on the Veteran's competent and credible lay statements in the June 2008 VA dermatology treatment note and April 2010 VA diabetes examination, the Board will concede that there were in-service manifestations of the Veteran's skin disorder.  As such, a presumption of soundness analysis is appropriate.  

As discussed above, the December 2012 medical opinion indicated that the Veteran's skin disorder preexisted service and the February 2013 addendum indicated that it was less likely than not that the Veteran's preexisting skin disorder was aggravated by military service.  In the December 2013 Board remand, the Board found the December 2012 medical opinion to be inadequate because it did use the correct standard of "clearly and unmistakably".  As such, the Board remanded the Veteran's claim for a medical opinion that clarified whether the Veteran's skin disorder clearly and unmistakably preexisted service and if so, whether the skin disorder clearly and unmistakably was not aggravated by service.  

The March 2014 medical opinion stated that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  As to the skin disorder preexisting service, the rationale provided was that the Veteran, on the August 1966 Report of Medical History, marked "yes" that he ever had or had now boils and that the examiner's summary on the same document corroborates this by noting occasional boils.  As to the skin disorder not being aggravated by service, the examiner noted that STRs indicated that the Veteran was treated for STDs, but that these were "self limited conditions treated successfully with antibiotics, not leading to long term skin conditions, and not clinically related to 'boil' condition" and that "there is no evidence in the STR of treatment for boils or evidence that boil condition was aggravated during service years".  The Board's own review of the STRs confirms that the there are no notations relating to the Veteran's skin, beyond the STD treatment that the March 2014 medical opinion identified.  The examiner also stated that "there is no evidence in the STR or any other records that would support aggravation of this condition by service or during service".  

The examiner also referenced post-service medical records and stated that "[t]here are no available medical records which document treatment for any skin condition since military service until 2008."  In this regard, the Board notes that a December 2006 VA treatment note indicated an assessment of dermatitis and a February 2007 VA treatment note included a note that the Veteran "had boils".  While these are earlier medical records regarding skin conditions than 2008 that was referenced in the March 2014 medical opinion, these records do not relate to the crucial inquiries regarding whether the Veteran's skin condition clearly and unmistakably preexisted service and if so, whether the skin disorder clearly and unmistakably was not aggravated by service, so this error in the medical opinion is harmless.  
       
While the examiner did not use the terms "clearly and unmistakably" in reference to the Veteran's skin disorder not being aggravated by service, reading the medical opinion as a whole, the Board finds that in context there was no confusion or doubt in the mind of the examiner as to aggravation of the Veteran's skin disorder during service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).       

In light of the March 2014 medical opinion, the Board finds that there is clear and unmistakable evidence that the Veteran had a skin disorder that preexisted service.  The Board acknowledges that on the VA Form 646 dated February 2009, the Veteran's representative stated that the Veteran's recurring cysts "began while he was on active duty".  The Board notes that the March 2014 medical opinion was provided after review of the claims file and provided a thorough rationale for its conclusion.  The Board finds this medical opinion to be of significant probative value that outweighs the Veteran's representative's April 2009 statement.  Furthermore, there is no medical evidence of record that conflicts with the March 2014 medical opinion.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's skin disorder preexisted service 

In addition, in light of the March 2014 medical opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting skin disorder was not aggravated by service.  In a September 2013 Written Brief Presentation, the Veteran's representative stated that Veteran had a skin disorder episode while in service (referencing the STD treatment referenced by the March 2014 examiner), that "it has been proven that service members endured a skin damaging environment in Vietnam" and stated that it should be considered that the Veteran checked "boil" at his separation examination.  The March 2014 medical opinion addressed the in-service skin disorder episode referenced by the representative in the September 2013 Brief and stated these were "self limited conditions treated successfully with antibiotics, not leading to long term skin conditions, and not clinically related to 'boil' condition".  In addition, the representative's assertion that service members endured a skin damaging environment in Vietnam is general and speculative in nature and does not specifically relate to the Veteran and furthermore, is contradicted by the March 2014 medical opinion finding that aggravation did not occur.  In addition, the Board has considered that on the September 1968 Report of Medical History, the Veteran marked "yes" that he ever had or had now boils, but this notation does not show that the skin disorder was aggravated by service.  The Board notes that the March 2014 medical opinion was provided after review of the claims file and provided a thorough rationale for its conclusion.  The Board finds this medical opinion to be of significant probative value that outweighs the Veteran's representative's September 2013 statement.  Furthermore, there is no medical evidence of record that conflicts with the March 2014 medical opinion.  The March 2014 medical opinion reasoned that there were no records of complaints in-service for boils or evidence that the condition was aggravated during service.  The Board again notes that the September 1968 separation examination report noted the Veteran's skin to be normal and did not note any defects and that while on the September 1968 Report of Medical History the Veteran marked "yes" that he ever had or had now boils, in the comments section, the examiner noted that Veteran's responses were reviewed and that they were "found to be of no clinical significance".  Based on the March 2014 medical opinion and that the Veteran's skin was noted as normal without any defects on the September 1968 separation examination, there is clear and unmistakable evidence that the Veteran's preexisting skin disorder was not aggravated by service.

Alternatively, the Veteran has suggested that his skin disorder is secondary to Agent Orange exposure.  See February 2002 Veteran statement; April 2004 Veteran Statement.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2013).  In this case, the Veteran's service in Vietnam has been confirmed.  See March 2002 Department of Veterans Affairs Request for Information.  Service connection will be presumptively warranted for certain diseases as a result of such exposure.  However, boils are not a listed condition subject to presumptive service connection. Therefore, presumptive service connection is not warranted.  

Regarding direct service connection based on herbicide exposure, as outlined above, since the Board has concluded that the Veteran's skin disorder clearly and unmistakably preexisted service, the Veteran's presumed in-service herbicide exposure could not have caused the Veteran's skin disorder.  As such, service connection is not warranted for the Veteran's skin disorder based on herbicide exposure.    
  
Additionally, the Veteran has asserted that his skin disorder was secondary to his service-connected diabetes.  See January 2010 Claim.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  At an April 2010 VA diabetes examination, the Veteran reported cysts developing on his chest since 1967.  The Veteran also reported being diagnosed with diabetes "about 10 years ago" and the examiner noted that Veteran's skin disorder predated diabetes.  As such, the Veteran's diabetes did not cause the Veteran's skin disorder.  A May 2012 VA diabetes examination report responded to a question about whether the Veteran's diabetes at least as likely as not had permanently aggravated any of the following conditions by checking both the "other" and "none" box.  Next to the "other" box, the examiner listed multiple conditions generally, and ended by stating "see dermatology C&P for skin exam".  The referenced exam is the May 2012 VA examination, discussed above, where no claims file was provided and thus was inadequate.  Even so, this examination report, as well as other evidence of record, provides no evidence that the Veteran's skin disorder has been worsened by his service-connected diabetes.  In addition, while the Veteran has stated that his skin condition is secondary to his service-connected diabetes, given the Veteran's lack of demonstrated medical expertise and the complexity of linking the Veteran's skin disorder to his service-connected diabetes, the Board concludes that in this case the Veteran's contentions regarding any such link are not competent evidence.  As a result, entitlement to service connection is not warranted for the Veteran's skin disorder secondary to his service-connected diabetes.    
In summary, the Board concludes that there is clear and unmistakable evidence that the Veteran's skin disorder preexisted service and that there is clear and unmistakable evidence that the Veteran's skin disorder was not aggravated by service.  In addition, there is also no basis for entitlement to service-connection under any other theory.  As such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  The Board finds that the benefit of the doubt doctrine is not for application and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a skin disorder, variously claimed as recurring cysts, is denied.  


REMAND

With respect to the Veteran's PTSD claim, there is a period of missing VA treatment records that are not of record and remand is therefore required to obtain these records because they may provide information pertinent to evaluating the Veteran's PTSD claim.  As part of the September 2011 remand, the Board instructed to "[o]btain all medical records" from April 2009 to present.  A document dated March 2012 shows a request for CAPRI records from April 2009 to March 2011.  Virtual VA contains a CAPRI document, with a date of receipt of March 2012, which indicates all available records from April 2009 to March 2011.  However, upon review, this document only contains records dating from January 25, 2011 to March 2012.  There are other documents of record of VA treatment records dating from April 2009 to May 5, 2010, though there appear to be some gaps in these records as well.  Other documents of record include VA treatment records from January 25, 2011 to December 2013.  There are no VA treatment records for the period of May 5, 2010 to January 25, 2011, and the period from April 2009 to May 5, 2009 may also have gaps in the record as well.  Of particular significance, the May 2012 VA PTSD examination referenced the Veteran having VA psychiatry appointments in July, September and December 2010, all of which are part of the missing gap of VA treatment records.  As the missing records may provide additional information pertinent to the Veteran's PTSD claim, VA treatment records for the period from April 1, 2009 to January 25, 2011 must be obtained.  

In addition, in the Veteran's November 2005 claim for an increased rating for PTSD, he referenced medical records from the Vet Center.  A February 2006 VCAA letter referenced treatment at the Vet Center and requested authorization from the Veteran to obtain those records.  In March 2006, the Veteran returned a release (VA Form 21-4142) for the Vet Center, which was not signed.  The RO did not follow up with the Veteran with respect to this form.  The March 2006 VA PTSD examination report stated that the Veteran was attending PTSD group meetings and "that since being in a PTSD group, his symptoms have decreased in frequency and severity".  The June 2007 VA PTSD examination report stated that the Veteran had treatment at the "Vet Center in 2006 for 3-4 months, which resulted in the exacerbation of his symptoms, leaving him worse off than before his group sessions".  A March 2010 VA treatment note stated that the Veteran "attends individual therapy at Vets Center" and another March 2010 treatment noted stated that the Veteran attends a "PTSD group in town" and that he "is not interested in the VA PTSD Group right now".  

As part of the September 2011 remand, the Board instructed to "[r]equest all individual and group therapy records regarding the Veteran's treatment at the Memphis Vet Center (or another Vet Center, if he so indicates), for the period from January 2006 to present."  In a March 2012 letter, the RO requested that the Veteran either send medical reports from the Vet Center or provide a completed VA Form 21-4142 to allow the RO to obtain those records.  No records or 21-4142 were received.  The Board acknowledges that the RO asked the Veteran to either provide records from the Vet Center or complete a release in a March 2012 letter and no response was received.  However, as there is an indication that the Veteran has received both individual and group therapy at the Vet Center at various times and because these records would be extremely beneficial in evaluating the Veteran's PTSD claim, on remand, the Veteran should be again contacted to provide either the Vet Center records or a release to allow VA to obtain those records.  Also, as the March 2010 VA treatment note referenced the Veteran attending a "PTSD group in town" and that he "is not interested in the VA PTSD Group right now", the Veteran should be given the opportunity to provide any treatment records, or complete a release, for any treatment he may have received from private providers in relation to his PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide all Vet Center records, as well as any other private treatment records in relation to his PTSD, or complete a release to allow VA to obtain those records; if a release is returned, obtain records for all Vet Center treatment, as well as any other identified private providers.  

2.  Obtain all VA treatment records for the period from April 1, 2009 to January 25, 2011.  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


